DETAILED ACTION
This office action is in response to applicant’s filing dated September 29, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 31-48 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 29, 2021.  Claims 1-30 were previously canceled. 
Applicants elected without traverse a pharmaceutical composition formulation species comprising:
Eicosapentaenoic acid (EPA); 
Docosahexaenoic acid (DHA); 
Gamma-Linolenic acid (GLA); 
Linoleic acid (LA); 
Vitamin A; 
Vitamin E; and 
Gamma tocopherol
and no additional components in the reply filed on December 21, 2020.  The requirement is still deemed proper.  Claim(s) 31-46 and 48 remain withdrawn.


Eicosapentaenoic acid (EPA); 
Docosahexaenoic acid (DHA); 
Gamma-Linolenic acid (GLA); 
Linoleic acid (LA); 
Vitamin A; 
Vitamin E; and 
Gamma tocopherol

Priority
The present application is a continuation of US Application No. 13/431,429 filed on March 27, 2012, which claims benefit of US Provisional Application No 61/469,081 filed on March 29, 2011.  The effective filing date of the instant application is March 29, 2011.



Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domingo et al (WO 2007/071733 A2, cited in a previous Office Action) in view of Weinstock-Guttman et al (Prostaglandins, Leukotrienes and Essential Fatty Acids, 2005; 73:397–404, cited in a previous Office Action), Harbige et al (WO 2004/100943 A1, cited in a previous Office Action), and Papas et al (US 2005/0080109 A1, cited in a previous Office Action).
Domingo teaches a use of docosahexaenoic acid or eicosapentaenoic acid or DHA-derived EPA for manufacturing a pharmaceutical composition characterized in that said docosahexaenoic acid or eicosapentaenoic acid or DHA-derived EPA is incorporated into a triglyceride for treating for treating a pathology associated with cellular oxidative damage (claim 1); characterised in that said pathology associated with oxidative damage is a neurodegenerative pathology (claim 17); characterised in that said neurodegenerative pathology is multiple sclerosis (claim 22).  Domingo teaches the present invention concerns the unexpected discovery that the administration of docosahexaenoic acid (herein also referred to as DHA) or eicosapentaenoic acid (EPA) or DHA-derived EPA, whether in free form or incorporated into a triglyceride, among others, acts as a cellular antioxidant; in this way and taking into account the metabolic relation between DHA and EPA (retroconversion of DHA to EPA), all effects disclosed observed previously for the administration of DHA must be applicable to mixed systems DHA/EPA or even to monocomponent systems of EPA, even though EPA is not named specifically.  Thus, Domingo suggests the use of DHA and EPA for the treatment of multiple sclerosis.  Domingo does not teach the DHA and EPA are present in the claimed amounts or that the composition further comprises linoleic acid (LA), gamma-linolenic acid (GLA), gamma-tocopherol, and vitamin E in the claimed amounts.  
However, Weinstock-Guttman teaches a double-blind, randomized study to determine the effect of a low fat diet supplemented with fish oil (FO) vs. olive oil (OO) in RRMS (relapsing-rd paragraph); the FO group received 6 FO capsules per day containing 1 g FO (65% o-3; EPA 1.98 g and DHA 1.32 g/day) as well as the recommendation for a very low fat diet intake (page 398, right, last paragraph); all patients received 400 units of Vitamin E, one multivitamin tablet (not containing any PUFA) (page 399, left, 1st paragraph); a potential detrimental effect of high plasma levels of DHA: because the DHA molecule has six double bonds, it is susceptible to peroxidation and increases the risk for exhaustion of Vitamin E levels; and Vitamin E supplementation could potentially counteract the DHA tendency to oxidation (page 402, right, last paragraph).  Given a conversion factor of 0.67 mg/ 1 unit of vitamin E, 400 units of vitamin E is equivalent to about 268 mg of vitamin E.  Weinstock-Guttman teaches data demonstrated that both low fat diets might have potential to improve the subjective perception of physical and emotional disease burden in MS patients, although the very low fat diet supplemented with FO effects emerged as a more efficient and more prompt intervention; both low fat dietary interventions were well tolerated and associated with a decrease in number of relapses (page 403, left, last bridge paragraph).  Thus, Weinstock teaches a method of treating multiple sclerosis comprising administering to the subject DHA, EPA and vitamin E.
Harbige teaches a method of treating a patient in need of therapy for a neurodegenerative disease comprising administering to that patient a therapeutically effective dose of a triglyceride oil containing both γ-linolenic acid and linoleic acid residues as triglyceride ester (claim 1), wherein the treatment is for multiple sclerosis (claim 28), wherein the amount of oil administered is between 3 and 30 grams per day (claim 5), wherein the amount of γ-linolenic acid in the sn-2 position in the dose of oil is sufficient to administer at least 2 grams of 

Papas teaches a method for treating multiple sclerosis comprising administering gamma-tocopherol in a therapeutically effective dosage for decreasing the rate of demyelination of the central nervous system of a patient having multiple sclerosis (claims 1 and 3); wherein said therapeutically effective dosage includes an amount of from about 800 mg to about 10 grams of gamma-tocopherol (claim 4).
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a composition comprising DHA and EPA incorporated into a triglyceride to further comprise the compounds vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol as taught by Weinstock-Guttman, Harbige, and Papas.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for use in a method of treating multiple sclerosis.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the DHA and EPA incorporated into a triglyceride with the vitamin E, γ-linolenic acid, 
With regard to the instantly claimed amount of EPA, DHA, and vitamin E, Weinstock-Guttman teaches administering EPA 1.98 g and DHA 1.32 g/day and 400 units of vitamin E.  400 units of vitamin E is equivalent to about 268 mg of vitamin E.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of EPA, DHA, and vitamin E taught by Weinstock-Guttman as a starting point for optimizing the amount of EPA, DHA, and vitamin E utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.  
With regard to the instantly claimed amount of γ-linolenic acid and linoleic acid,  Harbige teaches administration of  2 grams of said sn-2 γ-linolenic acid and a ratio of γ-linolenic acid and linoleic acid residues at the sn-2 position of the triglyceride being at least 0.8.   In a composition comprising 2 grams of γ-linolenic acid with a ratio of γ-linolenic acid and linoleic acid residues at the sn-2 position of the triglyceride being at least 0.8 would result in a composition comprising 2 grams (2000 mg) of γ-linolenic acid and 1.6 g (1600 mg) of linoleic acid.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of γ-linolenic acid and linoleic acid E taught by Harbige as a starting point for optimizing the amount of γ-linolenic acid and linoleic acid utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.
With regard to the instantly claimed amount of gamma-tocopherol, Papas teaches a method for treating multiple sclerosis comprising administering gamma-tocopherol in a prima facie obvious to one of ordinary skill in the art to utilize the amounts of gamma-tocopherol taught by Papas as a starting point for optimizing the amount of gamma-tocopherol utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.
Moreover, It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of EPA, DHA, and vitamin E, Weinstock-Guttman, the amounts of γ-linolenic acid and linoleic acid E taught by Harbige, and the amounts of gamma-tocopherol taught by Papas as a starting point for optimizing the amounts of  a EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis since the cited art teach the components in these amounts are useful in a method of treating multiple sclerosis and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
.
Response to Arguments
Applicant argues:
The Examiner relies on four references to support her finding of obviousness: Domingo, Weinstock-Guttman, Harbige and Papas. Applicant's claimed invention is to a method of treating or preventing multiple sclerosis and is supported by efficacy data of record. The Examiner relies on a hodgepodge of elements from the cited references that she contends would treat or prevent multiple sclerosis. Thus, the Examiner's obviousness argument appears to rest on inherency. Although a limitation not expressly disclosed in a prior art reference can be inherently disclosed when it naturally flows from the express disclosure of the reference, inherency requires that an undisclosed limitation must necessarily be present in the prior art disclosure. Transclean Corp. v. Bridgewood Svcs., Inc., 290 F.3d 1364, 1373 (Fed. Cir. 2002) (emphasis added). Such a showing requires strict proof that the subject matter is necessarily present in the prior art because inherency "may not be established by probabilities or possibilities." Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1269 (Fed. Cir. 1991). Here, there is no evidence that the cited references inherently teach the claimed method of treatment, particularly in the claimed doses. Pharmaceutical science is unpredictable and the result cannot be reasonably expected. Consequently, this rejection should be withdrawn. Moreover, the Examiner's attempt to cobble together Applicant's claimed invention based on the four cited references is improper. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the examiner has combined 4 references, reliance on a number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  
With regard to the argument that the Examiner is relying on inherency to establish obviousness, the Examiner is not relying on inherency but on the combined teachings of the cited art.  Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Domingo teaches a method of treating multiple sclerosis comprising administering DHA and EPA; Weinstock-Guttman teaches a method of treating multiple sclerosis comprising administering to the subject DHA, EPA and vitamin E; Harbige teaches a method of treating multiple sclerosis comprising administering γ-linolenic acid and linoleic acid; and Papas teaches a method for treating multiple sclerosis comprising administering gamma-tocopherol.  As set forth above, it would be prima facie obvious to one of In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the DHA and EPA incorporated into a triglyceride with the vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol compositions, one would have achieved a composition useful for treating multiple sclerosis.  
	With regard to the argument that Applicant's claimed invention is to a method of treating or preventing multiple sclerosis and is supported by efficacy data of record.  The Examiner notes that it appears that the data of record compare the treatment vs no treatment.  It is not clear which of the disclosed combinations are administered in each example.  Moreover, the prior art establishes DHA and EPA incorporated into a triglyceride, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol compositions are each useful for treating 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, the data provided does not demonstrate the effect of the components separately and in combination.  Thus, the Examiner is unable to ascertain from the data provided if the combination indeed possesses unexpected properties.
Moreover MPEP 716.02(c) states:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, the prior art establishes DHA and EPA incorporated into a triglyceride, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol compositions are each useful for treating multiple sclerosis.  Thus, it is not unexpected that the combination would also be useful in a method for treating multiple sclerosis.
	
	
Conclusion
Claims 47 is rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                                                                                                                                                                                                                   /MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628